MEMORANDUM **
Richard E. Buckley appeals pro se the district court’s judgment dismissing his action alleging that the defendants violated the Privacy Act by disclosing his supervisor’s suggestion that he seek assistance from the Employee Assistance Program. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim. Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 830 (9th Cir.1999). We affirm.
The district court properly concluded that the challenged intra-agency disclosures were permissible under 5 U.S.C. § 552a(b)(l). See Daly-Murphy v. Winston, 837 F.2d 348, 354-55 (9th Cir.1988).
Furthermore, Buckley’s Privacy Act claims against the individual defendants fail because the “private right of civil action created by the Act is specifically limited to actions against agencies of the United States Government.” Sutton, 192 F.3d at 844 (citation omitted).
Contrary to Buckley’s contention, the district court dismissed his action for failure to state a claim, not because he violated Local Civil Rule 7(e)(3)’s page limitation.
Buckley’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.